United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-3281
                                 ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Jorge Contreras,                      *
                                      *     [UNPUBLISHED]
            Appellant.                *
                                 ___________

                         Submitted: March 7, 2003
                             Filed: March 10, 2003
                                  ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

       Jorge Contreras pleaded guilty to possessing with intent to distribute
approximately 400 grams of a methamphetamine mixture, a violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(B) (2000), and was sentenced to seventy-two months of
imprisonment and four years of supervised release. On appeal, he argues that the
District Court1 erred in denying him “safety-valve” relief under U.S.S.G.
§ 5C1.2(a)(5) (2001), based upon the Court’s finding that he had not been fully
truthful in his safety-valve proffer to the government.

      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
       One of the requirements for safety-valve relief is that the defendant
demonstrates he truthfully provided the government, before his sentencing, with all
the information he has about the relevant crime. United States v. Santana, 150 F.3d
860, 864 (8th Cir. 1998). In concluding that Contreras had been less than
forthcoming during his proffer interview, the District Court found absurd Contreras’s
claim that $5,000 of the $6,000 seized by officers during a search of his apartment
(where drugs and drug scales were also found) came from a lottery game among
Contreras, his friends, and family.         Further, his denial of ever selling
methamphetamine was belied by a controlled buy of methamphetamine from
Contreras that occurred only days before his arrest on the instant offense. See United
States v. Velasquez, 141 F.3d 1280, 1283 (8th Cir.), cert. denied, 525 U.S. 897
(1998). We conclude the District Court did not clearly err in determining that, as the
government contended, Contreras had not been fully truthful. See United States v.
O’Dell, 204 F.3d 829, 838 (8th Cir. 2000).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-